FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                     September 17, 2013

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
MARTY COLEMAN,

             Plaintiff-Appellant,

v.                                                         No. 12-5189
                                              (D.C. No. 4:07-CV-00249-CVE-TLW)
CAROLYN W. COLVIN, Acting                                  (N.D. Okla.)
Commissioner of Social Security
Administration,*

             Defendant-Appellee.


                           ORDER AND JUDGMENT**


Before HOLMES, HOLLOWAY, and BACHARACH, Circuit Judges.


      Pro se plaintiff Marty Coleman appeals from a judgment of the district court

that affirmed the Commissioner’s decision to deny restoration of his disability

insurance benefits. In so ruling, the court adopted the recommendation of the

*
       In accordance with Rule 43(c)(2) of the Federal Rules of Appellate Procedure,
Carolyn W. Colvin is substituted for Michael J. Astrue as the defendant-appellee in
this action.
**
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
magistrate judge. Exercising jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C.

§ 1291, we affirm.

      Mr. Coleman is an involuntary patient at a mental health institution in the State

of Oklahoma. He was sent to the facility in the early 1980s after being adjudicated

not guilty by reason of insanity related to several felony offenses. Mr. Coleman

applied for and was granted disability insurance benefits in the late 1980s. In the

mid-1990s, Congress changed the law to cut off such benefits for individuals who are

confined in an institution at public expense in connection with a finding of not guilty

by reason of insanity. 42 U.S.C. § 402(x)(1)(A). Nonetheless, Mr. Coleman sought

restoration of his benefits under the theories that § 402(x)(1)(A) is a bill of attainder

and ex post facto law, and that the statute violates the double jeopardy clause of the

United States Constitution. Moreover, he argued that he was entitled to benefits

before the late 1980s because a note card at the institution allegedly indicated that his

application should have been filed at an earlier date. Mr. Coleman also tacked on a

claim for disabled adult child benefits.

      An administrative law judge (ALJ) conducted a hearing on January 15, 2010,

at which Mr. Coleman testified. The ALJ issued a decision on February 10, 2010, in

which he denied Mr. Coleman’s claims. The appeals council denied review and the

district court adopted the magistrate judge’s report and recommendation to uphold

the ALJ’s decision.




                                           -2-
      Our task is to review the Commissioner’s decision to ascertain whether it is

supported by substantial evidence in the record and to evaluate whether the correct

legal standards were applied. Barnett v. Apfel, 231 F.3d 687, 689 (10th Cir. 2000).

“Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Id. (internal quotation marks omitted).

      In a thorough report and recommendation dated October 1, 2012, the

magistrate judge analyzed each of Mr. Coleman’s claims using the same standard that

governs our review. We have reviewed the briefs, the record, and the applicable law,

and conclude that the magistrate judge’s analysis is correct. We see no reason to

repeat that analysis here.

      The judgment of the district court is affirmed.


                                               Entered for the Court
                                               Per Curiam




                                         -3-